Citation Nr: 0002517	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD.


FINDING OF FACT

The record does not contain competent evidence of a current 
PTSD diagnosis.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The elements required to establish service connection for 
PTSD are 1) a current, diagnosis of PTSD, which is presumed 
to include both the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) competent medical evidence of a 
causal nexus, or link, between the current symptomatology and 
the specific claimed inservice stressor.   38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997). 

The first element of a well grounded claim is evidence of a 
current disability.  The record shows that the veteran does 
not a have a current psychiatric diagnosis of PTSD.  The 
veteran made an initial claim for service connection for PTSD 
in April 1996.  He stated in his initial claim that he 
received both inpatient and outpatient treatment at two 
separate VA Medical Centers (VAMC) -- in Tuskegee and 
Tuscaloosa, Alabama.  In November 1996, Tuscaloosa VAMC 
responded to the RO's inquiry and stated that they had no 
evidence of any treatment of the veteran for PTSD, or any 
PTSD diagnosis; they only had evidence regarding substance 
abuse.  The veteran informed the RO by letter dated in July 
1997 that, in fact, he was never treated by VAMC Tuskegee, 
and that his PTSD condition was worsening.     

The only potentially relevant medical evidence on record 
pertaining to any psychiatric condition is the VA outpatient 
treatment records from Tuscaloosa VAMC for the period of 
September 1996 to August 1997.  These records include 
progress notes from the mental health clinic detailing the 
veteran's treatment for substance abuse.  A June 1997 
psychiatric assessment by VA found the veteran to have mild 
situational depression associated with being homeless, 
unemployed and separated.  The diagnostic initial impression 
was multiple substance abuse problems and a history of mood 
disorder associated with chronic substance abuse.  There was 
no evidence of complaints of PTSD symptoms by the veteran, or 
any PTSD diagnosis.  A subsequent VA psychiatric assessment 
in July 1997 resulted in a diagnosis of dysthymia.  The 
record also contains a July 1997 Social Work Assessment and 
Plan for Mental Hygiene Clinic that details the extent of the 
veteran's current substance abuse problems.  Nowhere in the 
report is there any reference by the veteran of particularly 
stressful events that have led to his claimed PTSD.  The 
social worker's report details a plan for the veteran to deal 
with his substance abuse problem, but makes no reference to 
any PTSD symptomatology.        

The Board finds that not only is there no evidence of the 
veteran's PTSD worsening, as he claims in his July 1997 
Notice of Disagreement, but there is no evidence of a 
diagnosed PTSD condition.  The veteran essentially relies on 
his own opinion that he has a current PTSD condition.  The 
record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of a diagnosed PTSD condition.  Such a claim 
must be based on a diagnosis by a qualified physician and 
supported by a physical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence of a current 
PTSD condition.  Moreover, unlike the situation in Robinette, 
she has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claim well grounded.  



ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

